DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8, 10, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al (US 2019/0110722) (previously cited) in view of Liao et al (“Highly selective and sensitive glucose sensors based on organic electrochemical transistors with graphene-modified gate electrodes”) (Applicant disclosed), hereinafter Liao.
Regarding claim 1, Ionescu teaches on a wearable sensor system (Fig. 1 element 100, abstract), comprising: 
a flexible patch (Fig. 1 element 100, par. [0037-0038]); an electronic circuit disposed on the flexible patch (par. [0025], [0100] – the electronic circuit being included on Fig. 1 element 100, which is a flexible patch, embodies the circuit being disposed on the flexible patch); a disposable sensor (Fig. 3 elements 314, 316 & 318, par. [0039] & [0105-0106]) disposed on the flexible patch (par. [0100-0101] & [0105-0106], Fig. 3 shows elements 316 & 318 on top of, and therefore disposed on, the sensing device which is a flexible patch) and connected to the electronic circuit via a socket (par. [0039] – plug-in embodies a socket), wherein the disposable sensor detects a chemical compound (par. [0012], [0092] & [0097] – the listed biomarkers that the sensor detects are chemical compounds), the electronic circuit generates a detection signal commensurate with the chemical compound detected by the disposable sensor (par. [0100-0102] – the circuit producing signals representative of measured data from the disposable sensor embodies generating a detection signal commensurate with the chemical compound, because the measured data comprises data of the detected biomarker), and the disposable sensor is removably plugged into the socket (par. [0038-0039] – the plug-in embodies a socket; the sensor device shown in Fig. 3 may be a modular sensor plug-in that is plugged into the flexible skin patch wearable apparatus – the sensor being modular means it can be replaced and therefore is removably plugged), thereby permitting replacement of the disposable sensor upon satisfaction of a predetermined condition (par. [0007], [0039] & [0103] – as previously established, the sensor being modular embodies it being replaceable; and it is recognized that the plug-in sensor chip is disposable and parts of the device are disposable after being used for a certain amount of time – so the modular sensing device is disposed and replaced after it is used for a certain amount of time, where the act of being used for a certain amount of time is the satisfaction of a predetermined condition); a battery disposed on the flexible patch and connected to the electronic circuit to power the electronic circuit (par. [0025] & [0155] – the wearable apparatus comprises a battery, which would be connected to the electronic circuit via the flexible patch, and therefore the battery would be disposed on that flexible patch; the battery being an ‘energy source’ means it provides energy, and therefore power, to the system including the electronic circuit); and a transceiver connected to the electronic circuit (par. [0102] – an antenna embodies a transceiver), wherein the transceiver transmits the detection signal (par. [0102]); wherein the disposable sensor comprises: a substrate (Fig. 3 element 310, par. [0017] & [0095]); a gate electrode disposed on the substrate (par. [0015], [0095-0097], & [0119] - a field effect transistor (FET) is disposed on the substrate, where a FET comprises a gate electrode, therefore the gate electrode is also disposed on the substrate); a source drain electrode disposed on the substrate (par. [0009], [0095] – a field effect transistor (FET) is disposed on the substrate, where a FET comprises a source drain electrode, therefore the source drain electrode is also disposed on the substrate); wherein there is a connection of the disposable sensor to the electronic circuit via the socket (par. [0038-0039] – the plug-in embodies a socket; the sensor device shown in Fig. 3 may be a modular sensor plug-in that is plugged into the flexible skin patch wearable apparatus such that the sensor is connected to the electronic circuit of the apparatus).
Yet Ionescu does not disclose:
wherein the gate electrode is connected to a first connection pad; the source drain electrode connected to a second connection pad and a third connection pad; wherein the first connection pad, the second connection pad, and the third connection pad are aligned along a common side of the substrate to facilitate connection.
However, in the same field of electrochemical sensing devices, Liao discloses:
wherein the gate electrode is connected to a first connection pad; the source drain electrode connected to a second connection pad and a third connection pad; wherein the first Figure 1 shows wherein the gate electrode of the sensor has a first connection pad and source drain component has two separate connection pads and wherein the three connection pads are all in align such that the layout would facilitate a common connection between the three connection pads). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ionescu to incorporate wherein the gate electrode is connected to a first connection pad; the source drain electrode connected to a second connection pad and a third connection pad; wherein the first connection pad, the second connection pad, and the third connection pad are aligned along a common side of the substrate to facilitate connection, as taught by Liao, in order to facilitate the measurement of the transfer characteristics of the electrodes of the sensor component so as to be used in electrochemical measurement (Liao in Section 2.3 on page 3822).
Regarding claim 2, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Ionescu further discloses:
the wearable sensor system comprises: an adhesive disposed on the flexible patch to affix the flexible patch to a skin of a user (par. [0034], [0037], & [0099], Fig. 1 element 100 shows the wearable apparatus affixed to the skin of the user).  
Regarding claim 3, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Yet Ionescu does not teach:
wherein the disposable sensor comprises at least one organic electrochemical transistor.  
However, in the same field of electrochemical sensing devices, Liao discloses:
(Pg. 1 section 1 and Pages 2-3 section 2.2 and figure 1).
When the wearable sensor system comprising a disposable sensor of Ionescu is modified with the organic electrochemical transistor as taught by Liao, one of ordinary skill in the art would reach a wearable sensor system wherein the disposable sensor comprises at least one organic electrochemical transistor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable sensor system of Ionescu with the organic electrochemical transistor as taught by Liao in order to create a portable biochemical sensor that has high sensitivity, low cost, flexibility and simple fabrication processes as recognized by Liao (Liao pg. 1 section 1).
Regarding claim 4, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Ionescu further discloses:
 wherein the disposable sensor (previously established in claim 1) comprises: an immobilizing matrix disposed on the gate electrode (par. [0016], [0032-0033], [0090], [0106-0109] – a membrane, equivalent to a matrix, is functionalized with the gate electrode, which means the matrix is disposed on the gate electrode in order for them to function together; the membrane is recognized to immobilize molecules according to par. [0108], which includes enzymes according to par. [0090], therefore the membrane embodies an immobilizing matrix); and an enzyme immobilized within the immobilizing matrix (par. [0016], [0090], & [0108] – the functionalized gate enzyme that, as previously established, comprises an enzyme; it is recognized that the enzyme is immobilized within the gate electrode, which would be immobilized by being within the immobilizing matrix previously established), wherein the enzyme is configured to react with a biological molecule to produce (par. [0090], [0092], & [0108] – the gate electrode is functionalized with the enzyme or other moiety for “the selective detection and/or quantification of different target analytes” so when the enzyme is electrochemically functionalized based on the target analyte, for example lactate or glucose, then the enzyme would react with that analyte to produce the chemical compound that comprises the measured data of the disposable sensor, therefore embodying the enzyme being selected to react with a biological molecule to produce the chemical compound detectible by the disposable sensor).    
Regarding claim 5, Ionescu in view of Liao teaches the wearable sensor system of claim 4. Ionescu further discloses:
wherein the disposable sensor detects the chemical compound (par. [0012], [0092] & [0097] – the listed biomarkers that the sensor detects are chemical compounds) from perspiration of a user (par. [0091]).  
Regarding claim 8, Ionescu in view of Liao teaches the wearable sensor system of claim 4. Yet Ionescu does not teach:
wherein the gate electrode is separated from the source drain electrode by a predetermined distance along an extended length such that the source drain electrode is parallel to the gate electrode along the extended length.  
However, in the same field of electrochemical sensing devices, Liao discloses:
wherein the gate electrode is separated from the source drain electrode by a predetermined distance along an extended length such that the source drain electrode is parallel to the gate electrode along the extended length (Figure 1 shows wherein the source drain electrode is separated from the gate electrode by a set or predetermined distance and wherein the source drain electrode is parallel to the gate electrode along the length of the sensor).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ionescu to incorporate wherein the gate electrode is separated from the source drain electrode by a predetermined distance along an extended length such that the source drain electrode is parallel to the gate electrode along the extended length, as taught by Liao, in order to facilitate the measurement of the transfer characteristics of the electrodes of the sensor component so as to be used in electrochemical measurement (Liao in Section 2.3 on page 3822).
Regarding claim 10, Ionescu in view of Liao teaches the wearable sensor system of claim 4. Ionescu further discloses:
wherein the enzyme is configured to react with a biological molecule (previously established in claim 4), the biological molecule comprising lactate, glucose, glutamate, or acetylcholine (par. [0092] – lactate and glucose are listed among the biomarkers detected).  
Regarding claim 13, Ionescu in view of Liao teaches the wearable sensor system of claim 5. Ionescu further discloses:
the wearable sensor system further comprising: a mechanism (Fig. 3 elements 332, 334, & 352) providing access to an electrolyte (par. [0113-0114] & [0134-0136] – biofluid is the electrolyte) to fluidically connect the gate electrode to the source drain electrode (par. [0106-0107], [0118], [0134-0136] – the microfluidic channel elements 332, 334, & 352 fluidically connect gate electrode 314 and source-drain electrodes 316 & 318 to provide electrolyte to all three sensing elements; the microfluidic channel elements 352 allow the inlet of the biofluid, and the channel elements 334 direct the biofluid flow through or over one or more of the electrode sensors, which would fluidically connect the gate electrode to the source-drain electrode by the biofluid flowing through each electrode through channel element 334, therefore embodying the mechanism providing access to an electrolyte to fluidically connect the two electrodes), wherein the electrolyte at least partially comprises the perspiration of the user (par. [0091] & [0113] – biofluid, which was established as the previous electrolyte, is defined as sweat of the user).  
The mechanism of claim 13 is interpreted under U.S.C. 112(f) to include “direct contact of the sensor to the skin of the user, by positioning the sensor on the underside of the flexible patch” according to par. [0096] of the instant application specification. The mechanism of Ionescu teaches on this limitation because the mechanism elements 332, 334, & 352 are part of the sensing device, which would be in direct contact with the skin of the user on the flexible patch according to Ionescu par. [0099], which establishes the sensing device is affixed to the skin of the user via a flexible adhesive patch, and [0114], which established the mechanism elements are in contact with the skin of the user.
Regarding claim 17, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Ionescu further discloses:
wherein the disposable sensor detects a concentration of the chemical compound at a periodic interval (par. [0026] & [0087-0088] – performing the measurement of quantity, or concentration, or the biomarker as any of the intervals listed in par. [0087] embodies the sensor detecting at a periodic interval).  
Regarding claim 18, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Ionescu further discloses:
(par. [0014], [0088], [0092], & [0096] – wearable apparatus is capable of sensing the concentration of a number of biomarkers, including hydrogen peroxide).  
Regarding claim 19, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Ionescu further discloses:
wherein the disposable sensor detects a concentration of the chemical compound (par. [0025-0026] & [0088] – disclose wherein the sensors measure data including the concentration of biomarkers and wherein biomarkers have been previously established as equivalent to a chemical compound); and wherein the detection signal comprises a concentration of the chemical compound (par. [0025-0026] – the electronic circuit produces signals representative of measured data from the sensors, where the measured data comprises concentration of at least one biomarker).  
Regarding claim 20, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Ionescu further discloses:
wherein the transceiver transmits the detection signal wirelessly (par. [0102]).
Claims 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu in view of Liao, as applied to claim 1, and further in view of Ji et al (“Highly Sensitive Metabolite Biosensor Based on Organic Electrochemical Transistor Integrated with Microfluidic Channel and Poly(N-vinyl-2 pyrrolidone)-Capped Platinum Nanoparticles”) (previously cited), hereinafter Ji.
Regarding claim 6, Ionescu in view of Liao teaches the wearable sensor system of claim 4. Ionescu further discloses:
(previously established in claim 4) comprises: a first conductive layer (par. [0119] & [0134] – gold embodies a conductive layer because gold is a conductive material) disposed on the substrate (par. [0015], [0095-0097], & [0119] - a field effect transistor (FET) is disposed on the substrate, where the FET comprises a gate electrode comprising the gold conductive layer, therefore the gold conductive layer of the gate electrode is also disposed on the substrate)
Yet, Ionescu does not teach:
wherein the gate electrode comprises: a second conductive layer disposed atop the first conductive layer.  
However, in the same field of a portable biofluid sensor systems, Ji discloses:
a portable biofluid sensor system (Pg. 1 abstract – last two sentences) wherein the wearable sensor system comprising a gate electrode and a source drain electrode (Pg. 2 section 2.2 para 1; pg. 2 Fig. 1(a) elements gate, source, and drain) wherein the gate electrode comprises: a first conductive layer (Pg. 2 para 1 first sentence – platinum nanoparticles are deposited on the gate electrode; Pg. 2 section 2.2 para 1 – electrode that the platinum nanoparticles are deposited on is gold, which embodies the first conductive layer of the gate electrode because gold is a conductive material), a second conductive layer disposed atop the first conductive layer (Pg. 2-3 section 2.2 para 1 – platinum nanoparticles are deposited onto the gold gate electrode, which embodies a second conductive layer disposed atop the first conductive layer because platinum is a conductive material);
When the gate electrode disposed on the substrate of the wearable sensor system of Ionescu and Liao is modified with the second conductive layer of the gate electrode as taught by Ji, one of ordinary skill in the art would reach a wearable sensor system wherein the gate 
Regarding claim 7, Ionescu in view of Liao and Ji discloses the wearable sensor system of claim 6. Ionescu further discloses: 
wherein the first conductive layer is gold (par. [0119] & [0134]).
Ionescu does not teach the second conductive layer is at least one of platinum or ferric ferrocyanide.
However, in the same field of a portable biofluid sensor systems, Ji discloses:
 wherein the wearable sensor system comprising a gate electrode and a source drain electrode (Pg. 2 section 2.2 para 1; pg. 2 Fig. 1(a) elements gate, source, and drain) wherein: the first conductive layer is gold (Pg. 2 section 2.2 para 1); and the second conductive layer is at least one of platinum or ferric ferrocyanide (Pg. 2-3 section 2.2 para 1 – second layer is platinum nanoparticles).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gate electrode of the wearable sensor system of Ionescu and Liao with the composition of the first and second layers of the gate electrode as taught by Ji in order to create a highly sensitive biofluid sensor with improved detection limit as recognized by Ji (Ji pg. 1 section 1 para. 1).

wherein the gate electrode (previously established in claim 4) comprises: a first conductive layer (par. [0119] & [0134] – gold embodies a conductive layer because gold is a conductive material) disposed on the substrate (par. [0015], [0095-0097], & [0119] - a field effect transistor (FET) is disposed on the substrate, where the FET comprises a gate electrode comprising the gold conductive layer, therefore the gold conductive layer of the gate electrode is also disposed on the substrate).
Yet Ionescu does not teach:
wherein the source drain electrode comprises an organic semiconductor; wherein the organic semiconductor of the gate electrode is separated from the second conductive layer of the source drain electrode by a predetermined distance along an extended length such that organic semiconductor is parallel to the second conductive layer along the extended length.  
However, in the same field of electrochemical sensing devices, Liao discloses:
wherein the source drain electrode comprises an organic semiconductor (Pg. section 1 and Pages 2-3 section 2.2 and figure 1); wherein the organic semiconductor of the gate electrode is separated from the second conductive layer of the source drain electrode by a predetermined distance along an extended length such that organic semiconductor is parallel to the second conductive layer along the extended length (Figure 1 shows wherein the source drain electrode is separated from the gate electrode by a set or predetermined distance and wherein the source drain electrode is parallel to the gate electrode along the length of the sensor).

Additionally, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ionescu to incorporate wherein the organic semiconductor of the gate electrode is separated from the second conductive layer of the source drain electrode by a predetermined distance along an extended length such that organic semiconductor is parallel to the second conductive layer along the extended length, as taught by Liao, in order to facilitate the measurement of the transfer characteristics of the electrodes of the sensor component so as to be used in electrochemical measurement (Liao in Section 2.3 on page 3822).
Yet, the combination does not teach:
wherein the gate electrode comprises: a second conductive layer disposed atop the first conductive layer.  
However, in the same field of a portable biofluid sensor systems, Ji discloses:
a portable biofluid sensor system (Pg. 1 abstract – last two sentences) wherein the wearable sensor system comprising a gate electrode and a source drain electrode (Pg. 2 section 2.2 para 1; pg. 2 Fig. 1(a) elements gate, source, and drain) wherein the gate electrode comprises: a first conductive layer (Pg. 2 para 1 first sentence – platinum nanoparticles are deposited on the gate electrode; Pg. 2 section 2.2 para 1 – electrode that the platinum nanoparticles are deposited on is gold, which embodies the first conductive layer of the gate electrode because gold is a conductive material), a second conductive layer disposed atop the first conductive layer (Pg. 2-3 section 2.2 para 1 – platinum nanoparticles are deposited onto the gold gate electrode, which embodies a second conductive layer disposed atop the first conductive layer because platinum is a conductive material);
When the gate electrode disposed on the substrate of the wearable sensor system of Ionescu and Liao is modified with the second conductive layer of the gate electrode as taught by Ji, one of ordinary skill in the art would reach a wearable sensor system wherein the gate electrode comprises: a first conductive layer disposed on the substrate, and a second conductive layer disposed atop the first conductive layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gate electrode of the wearable sensor system of Ionescu and Liao with the second conductive layer as taught by Ji in order to create a biofluid sensor with quick response that only requires a small amount of the analyte being detected as recognized by Ji (Ji pg. 1 section 1 para. 1).
Regarding claim 22, Ionescu in view of Liao teaches the wearable sensor system of claim 1. Yet Ionescu does not disclose:
wherein the source drain electrode is disposed on a U-shaped body that extends from the second connection pad to the third connection pad.
However, in the same field of electrochemical sensing devices, Ji discloses:
Figures 1a and 5a shows wherein the source drain electrode is disposed on a U-shaped body that extends from a second connection pad to a third connection pad).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ionescu to incorporate wherein the source drain electrode is disposed on a U-shaped body that extends from the second connection pad to the third connection pad, as taught by Liao, in order to have high transductance and high sensitivity for measuring the electrolyte output data (Ji in Section 2.1 on page 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ionescu in view of Liao, as applied to claim 4, and further in view of Coppede et al (US 2017/0027481) (previously cited).
Regarding claim 11, Ionescu in view of Liao discloses the wearable sensor system of claim 4. Yet Ionescu does not teach:
wherein the enzyme is lactate oxidase and the biological molecule is lactate.  
However, Coppede teaches on a wearable sensor system (abstract, Fig. 4) wherein the wearable sensor system comprises an enzyme to react with a biological molecule (par. [0018] – analyte embodies a biological molecule) wherein the enzyme is lactate oxidase and the biological molecule is lactate (par. [0035] & [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable sensor system of Ionescu and Liao with the specific enzyme and biological molecule as taught by Coppede in order to create a sensor system .
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu in view of Liao, as applied to claim 1, and further in view of Gottlieb et al (US 2014/0135605) (previously cited).
Regarding claim 12, Ionescu in view of Liao discloses the wearable sensor system of claim 4. Yet Ionescu does not teach:
wherein the immobilizing matrix comprises bovine serum albumin and glutaraldehyde.  
However, Gottlieb teaches on a biofluid sensor system (abstract, par. [0009]) comprising a field effect transducer to sense a biomarker (par. [0050-0051] – glucose and lactate embody biomarkers) wherein the electrochemical sensing means comprises an immobilizing matrix (Fig. 2 element 116, par. [0058] & [0060] - the protein layer 116 facilitates contact/adhesion of the analyte, therefore embodying an immobilizing matrix). Gottlieb further teaches that the immobilizing matrix comprises bovine serum albumin and glutaraldehyde (par. [0079-0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the immobilizing matrix of the wearable sensor system of Ionescu and Liao with the immobilizing matrix composition as taught by Gottlieb in order to create a device that promotes the adhesion and bonding of the desired detected biomarkers to the sensor as recognized by Gottlieb (Gottlieb par. [0079]). 
Regarding claim 14, Ionescu in view of Liao discloses the wearable sensor system of claim 13. Ionescu does not teach:

However, Gottlieb teaches on a biofluid sensor system (abstract, par. [0009]) comprising a field effect transducer to sense a biomarker (par. [0050-0051] – glucose and lactate embody biomarkers) wherein the electrochemical sensor comprises an array of microneedles (par. [0109]) to access the biofluid being measured by the system (par. [0107] & [0109]).
When the mechanism providing access to an electrolyte of the wearable sensor system of Ionescu and Liao is modified with the array of microneedles of Gottlieb, one of ordinary skill in the art would reach a wearable sensor further comprising: an array of microneedles as the mechanism providing access to the electrolyte. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable sensor system of Ionescu and Liao with the array of microneedles as taught by Gottlieb in order to create a configuration of a device that could be conveniently used by the user without the need of medical knowledge or training (Gottlieb par. [0099]). 
Response to Amendment
Applicant amended claims 1, 4, 8, 10, 18, and 19 in the response filed 06/04/2021.
Applicant canceled claims 9 and 16 canceled in the response filed 06/04/2021.
Applicant added claims 21-22 in the response filed 06/04/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-8, 10-14, and 17-22 have been considered but are moot because the arguments do not apply to any of the references being used 
Applicant’s arguments in regards to the invocation of 35 U.S.C. 112(f) filed on 06/04/2020 have been fully considered but they are not persuasive. Applicant argues that the term “mechanism” does not invoke means-plus function interpretation because the claim does not use the phrase “means for” and is a structural term that incorporates structure into the claim for performing the operations. The Examiner maintains the invocation of 112(f) as the claim term “mechanism” (with respect to claim 13)  satisfies the three-prong test as set forth and explained in MPEP § 2181.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791